Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 12/03/2020. 
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CENTONZA, et al. (US 20200128452 A1), hereinafter (Centonza”), in view of CHANG, et al. (US 2020/0100136 A1), hereinafter (“Chang”).

Claim 1
Centonza discloses a method for data transmission in a handover process (abstract), wherein the method comprises: 
sending, by a source radio access network (RAN) device, a handover request message to a target RAN device, or sending, by the source RAN device, a handover requirement message to a core network (CN) device, wherein the handover request message or the handover requirement message comprises a first mapping relationship between downlink transmission of a quality of service (QoS) flow and a first data radio bearer DRB) and a second mapping relationship between uplink transmission of the QoS flow and a second DRB, [wherein the first mapping relationship between the downlink transmission of the QoS flow and the first DRB is different from the second mapping relationship between the uplink transmission of the QoS flow and the second DRB] (abstract, method for use in a network node of performing handover of a wireless device comprises: receiving a handover request from a source network node; receiving, from the source network node, a quality of service (QoS) flow to data radio bearer (DRB) mapping 
forwarding, by the source RAN device, data of the QoS flow on the source RAN device to the target RAN device in a process in which a terminal device is handed over from the source RAN device to the target RAN device (abstract, receiving buffered Packet Data Convergence Protocol (PDCP) protocol data units (PDUs) from the source network node; transmitting the received PDCP PDUs using the received QoS flow to DRB mapping; also see par. 0097).
Centonza further discloses: A QoS flow to DRB mapping configuration may be represented in different ways. In a simple form, the representation indicates the relation between the different 5G QoS flows and DRBs. In addition, the related uplink and downlink PDCP SN, HFN, or any other PDCP entity internal information related to a specific DRB may also be part of the QoS flow to DRB mapping configuration (par. 0131).
 Centonza does not clearly disclose separate mapping for the uplink QoS flows and/or does not expressly disclose “the first mapping relationship between the downlink transmission of the QoS flow and the first DRB is different from the second mapping relationship between the uplink transmission of the QoS flow and the second DRB”.
However, in the same field of endeavor, Chang discloses method for delivering packet data (abstract; par. 0054), and specifically discloses: a RAN establishes one or a plurality of DRBs for each PDU session of a UE. A packet filter of a NAS layer (non access stratum) associates uplink or downlink data packets with a corresponding QoS flow to implement mapping of the data packets to the QoS flow; the RAN maps data packets of different QoS flows or data packets from different PDU sessions to different DRBs, etc., par. 0054). Chang further discloses:  Two main approaches exist for mapping an uplink QoS flow to a DRB: , Reflective mapping, etc., or explicit configuration: The RAN configures, through RRC signaling, mapping of a corresponding uplink QoS flow ID to a DRB. The UE maps an uplink data packet to a corresponding DRB according to the configuration, etc. (see pars. 0055-0058).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the handover process of Centonza by separately mapping downlink and uplink QoS sessions/flows to corresponding source radio bearers, and providing the same to the target base station, as taught by Chang, so enable delivering of downlink and uplink data packets to a correct/appropriate DRBs in a New Radio (NR) QoS architecture, for example, as suggested by Chang. See Chang, pars.0002-0004.  

Claim 2
Centonza as modified  further teaches [T]he method according to claim 1, wherein: the first mapping relationship between downlink transmission of the QoS flow and a first DRB comprises a QoS flow identifier (QFI) of the QoS flow and a DRB identifier (ID) of the first DRB to which the downlink transmission of the QoS flow is mapped; and the second mapping relationship between uplink transmission of the QoS flow and a second DRB comprises the QFI of the QoS flow and a DRB ID of the second DRB to which the uplink transmission of the QoS flow is mapped. (Centonza, par.0131, QoS flow to DRB mapping configuration may be represented in different ways. In a simple form, the representation indicates the relation between the different 5G QoS flows and DRBs. In 

Claim 3
Centonza as modified further teaches [T]he method according to claim 1, wherein forwarding, by the source RAN device, the data of the QoS flow on the source RAN device to the target RAN device comprises: for the downlink transmission of the QoS flow, forwarding, by the source RAN device to the target RAN device, downlink data that is in the QoS flow on the first DRB and that is not correctly received by the terminal device. (Centonza, abstract, receiving buffered Packet Data Convergence Protocol (PDCP) protocol data units (PDUs) from the source network node; transmitting the received PDCP PDUs using the received QoS flow to DRB mapping; also see Centonza, pars. 0031-0032, the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP sequence number (SN) receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e., for RLC AM). The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing uplink service data unit (SDU) and may include a bit map of the receive status of the out of sequence uplink SDUs that the UE needs to retransmit in the target cell, if there 

Claim 4
Centonza as modified further teaches [T]he method according to claim 1, wherein forwarding, by the source RAN device, the data of the QoS flow on the source RAN device to the target RAN device comprises: for the uplink transmission of the QoS flow, forwarding, by the source RAN device to the target RAN device, uplink data that is in the QoS flow on the second DRB and that is received out-of-sequence. (Centonza, abstract, receiving buffered Packet Data Convergence Protocol (PDCP) protocol data units (PDUs) from the source network node; transmitting the received PDCP PDUs using the received QoS flow to DRB mapping; also see Centonza, pars. 0031-0032, the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP sequence number (SN) receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e., for RLC AM). The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing uplink service data unit (SDU) and may include a bit map of the receive status of the out of sequence uplink SDUs that the UE needs to retransmit in the target cell, if there are any such SDUs. The downlink PDCP SN transmitter status indicates the next PDCP SN that the target eNB will assign to new SDUs that do not yet have a PDCP SN).




Centonza  as modified further teaches [T]he method according to claim 1, wherein, before the sending, by the source RAN device, the handover request message to the target RAN device, or before sending, by the source RAN device, the handover requirement message to the CN device, the method further comprises: 
configuring, by the source RAN device for the terminal device, the first mapping relationship between the downlink transmission of the QoS flow and the first DRB and the second mapping relationship between the uplink transmission of the QoS flow and the second DRB; and notifying, by the source RAN device by using air interface signaling, the terminal device of the second mapping relationship between the uplink transmission of the QoS flow and the second DRB. (Centonza, abstract, receiving, from the source network node, a quality of service (QoS) flow to data radio bearer (DRB) mapping that was used by the source network node prior to the handover, i.e. must be configured by the source RAN node or a core network node before said sending and receiving; also see Centonza, par. 0092, the new 5G QoS model is based on radio access network (RAN) logic to map 5G QoS Flows to DRBs. The RAN logic may be referred to as a 5G-QoS-flow-to-DRB mapping configuration, etc.).

Claim 6
Centonza discloses a method for data transmission in a handover process, wherein the method comprises: 
receiving, by a target radio access network (RAN) device, a handover request message from a source RAN device or from a core network (CN) device, wherein the wherein the first mapping relationship between the downlink transmission of the QoS flow and the first DRB is different from the second mapping relationship between the uplink transmission of the QoS flow and the second DRB] (abstract, method for use in a network node of performing handover of a wireless device comprises: receiving a handover request from a source network node; receiving, from the source network node, a quality of service (QoS) flow to data radio bearer (DRB) mapping that was used by the source network node prior to the handover; also see pars. 0107-0108)); 
in a process in which a terminal device is handed over from the source RAN device to the target RAN device, receiving, by the target RAN device, data that is of the QoS flow, that is on the source RAN device, and that is forwarded by the source RAN device (abstract, receiving buffered Packet Data Convergence Protocol (PDCP) protocol data units (PDUs) from the source network node);
sending, by the target RAN device, downlink data based on the first mapping relationship between the downlink transmission of the QoS flow and the first DRB: and receiving, by the target RAN device, uplink data based on the second mapping relationship between the uplink transmission of the QoS flow and the second DRB (abstract, transmitting the received PDCP PDUs using the received QoS flow to DRB mapping; also see par. 0031, the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP sequence number (SN) receiver 
Centonza does not clearly disclose separate mapping for the uplink QoS flows and/or does not expressly disclose “the first mapping relationship between the downlink transmission of the QoS flow and the first DRB is different from the second mapping relationship between the uplink transmission of the QoS flow and the second DRB”.
However, in the same field of endeavor, Chang discloses method for delivering packet data (abstract; par. 0054), and specifically discloses: a RAN establishes one or a plurality of DRBs for each PDU session of a UE. A packet filter of a NAS layer (non access stratum) associates uplink or downlink data packets with a corresponding QoS flow to implement mapping of the data packets to the QoS flow; the RAN maps data packets of different QoS flows or data packets from different PDU sessions to different DRBs, etc., par. 0054). Chang further discloses:  Two main approaches exist for mapping an uplink QoS flow to a DRB: , Reflective mapping, etc., or explicit configuration: The RAN configures, through RRC signaling, mapping of a corresponding uplink QoS flow ID to a DRB. The UE maps an uplink data packet to a corresponding DRB according to the configuration, etc. (see pars. 0055-0058).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the handover process of Centonza by separately mapping downlink and uplink QoS sessions/flows to corresponding source radio bearers, and providing the same to the target base station, as taught by Chang, so enable delivering of downlink and uplink data packets to a correct/appropriate DRBs in a 

Claim 7
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 8
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 9
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim10
Centonza as modified further teaches [T]he method according to claim 8. wherein sending, by the target RAN device, the downlink data based on the first mapping relationship between the downlink transmission of the QoS flow and the first DRB comprises: 
when the target RAN device does not change the first mapping relationship between the downlink transmission of the QoS flow and the first DRB, sending, by the target RAN device to the terminal device on the first DRB, the downlink data that is of the after obtaining an indication that handover is complete, network node 120b determines a new QoS flow to DRB mapping. Network node 120b activates the new QoS flow to DRB mapping for transmission of new PDCP PDUs , etc., Network node 120b may send the new QoS flow to DRB mapping to network node 120a. Network node 120a may send the new QoS flow to DRB mapping to wireless device 110. Wireless device 110 may determine whether to use the old, new, or a combination of both QoS flow to DRB mappings when sending PDCP PDUs and/or PDCP status reports to network node 120b); and



LG in view of Ericsson further discloses [T]he method according to claim 9, wherein receiving, by the target RAN device, the uplink data based on the second mapping relationship between the uplink transmission of the QoS flow and the second DRB comprises: 
when the target RAN device does not change the second mapping relationship between the uplink transmission of the QoS flow and the second DRB, receiving, by the target RAN device on the second DRB, uplink data that is of the QoS flow, that is not correctly received by the source RAN device, and that is from the terminal device (fig.18 and pars. 0122-0123, The UE keeps both the new "QoS flow to DRB mapping and the old QoS flow to DRB mapping (step 8). To ensure loss-less handover, the target node and the UE exchange information (i.e., status reporting) about which PDCP PDUs have been successfully received by the UE and which are missing (step 13). The exchange of the information is based on the QoS flow to DRB mapping on the s-gNB side. Respective PDCP sequence numbers cannot be mapped to the new-target-side configuration (i.e., to the new QoS flow to DRB mapping), etc., 5G may include a QoS flow identification indicated in the PDCP header. Therefore, it is possible to distinguish QoS flows via the QoS flow identifier, even if they are mapped to DRBs differently on the source and target gNBs); and
receiving, by the target RAN device on the second DRB, other uplink data that is of the QoS flow and that is from the terminal device; or when the target RAN device changes the second mapping relationship between the uplink transmission of the QoS flow and the second DRB, receiving, by the target RAN device on the second DRB, uplink 

Claim 12
The claim represents a system comprising the source RAN device and the target RAN device, e.g., source and target base stations, recited in and performing the methods of claims 1 and 6. The claim is therefore rejected using the same grounds and motivation used for rejecting claims 1 and 6 above. Centonza in view of Chang further discloses source and target base stations, each comprising at least one processor, memory and transceiver, as recited in the claim. See Centonza, fig.21 and associated text in pars. 0154-0155).

Claim 13
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.




The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 17
The claim represents a receiving operation of the target RAN node which is complementary to the sending operation of the source RAN node recited in claim 14.  The claim is therefore rejected using the same grounds and motivation used for rejecting claim 3 above.

Claim 18
The claim represents a receiving operation of the target RAN node which is complementary to the sending operation of the source RAN node recited in claim 15.  The claim is therefore rejected using the same grounds and motivation used for rejecting claim 4 above.

The claim is rejected using the same grounds and motivation used for rejecting claim 10 above.

Claim 20
The claim is rejected using the same grounds and motivation used for rejecting claim 11 above.

Prior Art of the record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
LG Electronics Inc., "QoS handling in Handover," 3GPP TSG-RAN2 Meeting# 99, R2-1709086, Berlin, Germany, 1-25 August, 2017. See section 2, as quoted and explained in the European opinion report included in the IDS filed 07/06/2021.
Ericsson, "Reflective QoS and Flow-ID," 3GPP TSG-RAN WG2 #98, R2-1704379, Hangzhou,China,15-19 May 2017. See sections 2.3-2.4, as quoted and explained in the European opinion report included in the IDS filed 07/06/2021.
Therefore, the combination of the above NPL reads at least  on all of the independent claims as explained in the mentioned European Opinion.

CHO, et al. (US 2020/0037197 A1). See par. 0085, In the uplink, the RAN may control the mapping of QoS Flows to DRB in two different ways: i) reflective mapping: for each DRB, the UE monitors the QoS flow ID(s) of the downlink packets and applies the same mapping in the uplink; that is, for a DRB, the UE maps the uplink packets belonging Explicit Configuration: besides the reflective mapping, the RAN may configure by RRC an uplink "QoS Flow to DRB mapping*j*If an incoming UL packet matches neither an RRC configured nor a reflective " QoS Flow ID to DRB mapping", the UE shall map that packet to the default DRB of the PDU session.

AGIWAL, et al (US 2020/0213894). See abstract and par. 0143;  UE for managing a data communication in a wireless communication network. The UE includes a DRB management unit configured to determine a DRB for transmitting a packet based on QoS flow identifier and a PDU session associated with the packet and mapping of the QoS flow identifiers to the DRBs for each established PDU session. The DRB management unit performs one of mapping the packet to an established non-default DRB if the list of one or more QoS flow identifiers associated with the DRB includes the QoS flow identifier of the packet and the DRB is associated with the PDU session of the packet, and mapping the packet to a default DRB associated with the PDU session of the packet if none of the established non-default DRBs is associated with the PDU session and the QoS flow identifier of the packet. Also see par. 0190, the UE 110 may handover from one RAN (or gNodeB) also referred as source gNodeB to another RAN (or gNodeB) also referred as target gNodeB due to mobility. In this case to avoid any loss of packets, the source gNodeB may transmit to target gNodeB, one or more packets received by it from the network entity 160. The packets which are either not yet transmitted by the source In order to enable the target gNodeB to map these packets to appropriate DRBs the source gNodeB provides to the target gNodeB, the QFI and optionally the PDU session identifier of the PDU session associated with each packet. The target gNodeB can then map these packets of each PDU session to the DRBs based on the QFI using the methods explained earlier wherein the gNodeB 120 maps the packets received from the network entity 160 to DRBs based on the QFI.
Therefore, both of the above references may also broadly read at least on all of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641